       Case 2:19-cv-01634-JAM-DB Document 7 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUCHELL CINQUE MAGEE,                             No. 2:19-cv-1634 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    CAROLYN K. DELANEY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has lodged this civil rights action seeking

18   relief under 42 U.S.C. § 1983. (See ECF No. 1). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 1, 2020, the magistrate judge issued findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 4). Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 5).

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                        1
      Case 2:19-cv-01634-JAM-DB Document 7 Filed 07/28/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations issued on June 1, 2020 (ECF No. 4), are
 3   ADOPTED in full;
 4          2. This action shall remain LODGED, NOT FILED, and
 5          3. This action is DISMISSED with prejudice for failure to comply with: (a) the court’s
 6   prefiling order issued September 6, 1988, and (b) the court’s order to show cause issued May 12,
 7   2020. See Fed. R. Civ. P. 41(b); L.R. 110.
 8

 9   DATED: July 28, 2020                                 /s/ John A. Mendez___________________
10                                                        United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
